Case 9:17-cv-81261-WPD Document 151 Entered on FLSD Docket 05/22/2019 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

    ALL-TAG CORP.,                                   )
                                                     )
                   Plaintiff,                        )
                                                     )   Case No. 17 CV 81261-WPD
           v.                                        )
                                                     )   Judge William P. Dimitrouleas
    CHECKPOINT SYSTEMS, INC.,                        )
                                                     )   Magistrate Judge William Matthewman
                   Defendant.                        )
                                                     )

                          DEFENDANT’S NOTICE TO THE COURT
                     AS REQUIRED BY ITS MAY 16, 2019 ORDER [DE147]

          Defendant Checkpoint Systems, Inc., by its attorneys, submits this notice as required by

   the Court’s May 16, 2019 Order [DE147].

          1.      On May 15, 2019, this Court held a hearing on Plaintiff All-Tag Corporation’s

   Motion to Compel Discovery [DE 110]. The motion asked the Court to enter an Order

   compelling Defendant to produce, inter alia, three expert reports (Barry Harris, Michael Knievel,

   and Ramsey Shehadeh) from a prior case, Universal Surveillance Corp. d/b/a Universal

   Surveillance Systems v. Checkpoint Systems, Inc., N.D. Ohio, Case No. 5:11-CV-01755-JRA (the

   “USS Case”).

          2.      The Court ordered Defendant to file a Notice informing the Court whether its

   experts have received, reviewed, or relied upon the Harris, Knievel, and Shehadeh USS expert

   reports and whether Defendant has produced those USS reports to Plaintiff.

          3.      In response to the Court’s inquiry, Defendant states that its expert has not seen the

   Harris, Knievel, and Shehadeh reports in connection with this case. However, Defendant’s

   expert saw the Harris, Knievel, and Shehadeh reports in connection with the USS Case during

   the pendency of that case, although the expert never issued a report in the USS Case.
Case 9:17-cv-81261-WPD Document 151 Entered on FLSD Docket 05/22/2019 Page 2 of 4



   Defendant’s expert has not seen the reports since the USS Case was dismissed three years ago.

   The expert destroyed the reports pursuant to the Protective Order in the USS Case shortly after

   the case was dismissed.

          4.      In an attempt to resolve this dispute, Defendant’s counsel conferred with

   Plaintiff’s counsel on May 22, 2019. During that conversation, Plaintiff’s counsel confirmed that

   it was working with NERA Economic Consulting (“NERA”) in this lawsuit. NERA is the same

   economic consulting firm that worked on the USS Case and one of the reports Plaintiff claims it

   needs is the report issued by NERA Managing Director, Dr. Ramsey Shehadeh. See

   https://www.nera.com/experts/dr-ramsey-shehadeh.html. Thus, Plaintiff is working with the

   same consulting firm that worked on behalf of the Plaintiff in the USS Case and issued one of the

   reports that Plaintiff is now requesting it needs to prevent an unfair advantage.

          5.      Defendant respectfully submits that the Court’s May 16, 2019 Order assumes that

   if Defendant’s expert had ever seen the Harris, Knievel, and Shehadeh USS expert reports, then

   it would have been in this case and therefore Defendant would have an unfair advantage through

   access to reports that were unavailable to Plaintiff.1 There is no such unfair advantage. Both

   parties are working with expert consulting firms that were involved in the USS Case. Neither

   party’s expert has seen the USS expert reports for several years or in connection with this case.

   Neither expert has considered or relied upon the USS expert reports in this case. Simply put,

   Defendant’s expert is in no different a position than Plaintiff’s expert and both parties’ experts

   have access to the same information.



   1
     During the May 15 hearing, the Court inquired whether Defendant’s experts had ever seen the
   expert reports from the USS Case and counsel for Defendant, Anand Mathew, responded that he
   did not know. Mr. Mathew briefly worked on the USS Case while at a different law firm but he
   did not work with the experts in the USS Case and had no knowledge of what the experts had
   received in the USS Case.


                                                    2
Case 9:17-cv-81261-WPD Document 151 Entered on FLSD Docket 05/22/2019 Page 3 of 4



          6.      Given the lack of relevance of expert reports from a different case that involved

   different parties, time periods, and issues (D.E. 113), and the substantial burden involved with

   respect to complying with the Protective Order in the USS Case, Defendant respectfully submits

   that it has no advantage over Plaintiff justifying production of reports from the USS Case.

   Plaintiff has never carried its burden in demonstrating relevance and Plaintiff’s recent admission

   it is using the same economic firm that worked on the USS Case belies any purported unfair

   advantage.

          7.      Accordingly, Defendant requests that the Court reconsider its May 16, 2019 Order

   and deny Plaintiff’s Motion to Compel production of the Expert reports.


    Dated: May 22, 2019                             /s/ Gavin C. Gaukroger
                                                    One of the attorneys for Checkpoint Systems, Inc.

    Gavin C. Gaukroger                              Robert J. Palmersheim (pro hac vice)
    Charles H. Lichtman                             Anand C. Mathew (pro hac vice)
    BERGER SINGERMAN LLP                            Julie M. Mallen (pro hac vice)
    350 East Las Olas Boulevard, Suite 1000         PALMERSHEIM & MATHEW LLP
    Fort Lauderdale, Florida 33301                  401 N. Franklin Street, Suite 4S
    Tel: (954) 525-9900                             Chicago, Illinois 60654
    Fax: (954) 523-2872                             Tel: (312) 319-1791
                                                    Fax: (312) 878-2890
                                                    rjp@thepmlawfirm.com
                                                    acm@thepmlawfirm.com
                                                    jmm@thepmlawfirm.com




                                                    3
Case 9:17-cv-81261-WPD Document 151 Entered on FLSD Docket 05/22/2019 Page 4 of 4



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 22, 2019, a true and correct copy of the foregoing was

   filed with the Clerk of the Court using CM/ECF which will generate and serve a Notice of

   Electronic Filing to the following:

    Damon Suden                                    Christopher W. Kammerer
    KELLEY DRYE & WARREN LLP                       John F. Mariani
    101 Park Avenue                                KAMMERER MARIANI PLLC
    New York, NY 10178                             1601 Forum Place, Suite 500
    212-808-7800                                   West Palm Beach, FL 33401
    Email: ahorvath@KelleyDrye.com                 561-990-1592
    Email: dsuden@KelleyDrye.com                   Email: ckammerer@kammerermariani.com
                                                   Email: jmariani@kammerermariani.com
    Julian Solotorovsky
    Matthew C. Luzadder                            John B. Williams
    KELLEY DRYE & WARREN LLP                       WILLIAMS LOPATTO PLLC
    333 West Wacker Drive                          1707 L Street NW, Suite 550
    Chicago, IL 60606                              Washington, DC 20036
    312-857-7070                                   202-296-1611
    Email: jsolotorovsky@KelleyDrye.com            Email: jbwilliams@williamslopatto.com
    Email: mluzadder@kelleydrye.com

    William A. MacLeod
    KELLEY DRYE & WARREN LLP
    3050 K Street NW, Suite 400
    Washington, DC 20007
    202-342-8811
    Email: wmacleod@kelleydrye.com

                                                     /s/ Gavin C. Gaukroger




                                               4
